IN THE UNITED STATES COURT OF APPEALS
                                                                           United States Court of Appeals
                              FOR THE FIFTH CIRCUIT                                 Fifth Circuit

                                                                                FILED
                                  _____________________
                                                                                April 7, 2009
                                      No. 08-20564
                                   Summary Calendar                       Charles R. Fulbruge III
                                  _____________________                           Clerk


MARTHA SCOTT, Individually, And as a Representative
of the Estate of David Scott; ESTATE OF DAVID SCOTT;
ROBIN DENISE BRYANT, Robin Denise Bryant as Next
Friend of ICS, a Minor and ALS, a Minor


                                                                         Plaintiffs-Appellees

v.


RAUL VENEGAS, Deputy, in His Individual
Capacity

                                                                     Defendants-Appellants


                    Appeal from the United States District Court
                     for the Southern District of Texas, Houston
                                   (4:06-CV-1436)


Before WIENER, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Defendant-Appellant Raul Venegas, a Harris County, Texas deputy

sheriff, appeals the interlocutory ruling of the district court denying qualified

immunity to Venegas in his individual capacity in connection with claims

asserted pursuant to 28 U.S.C. § 1983 and grounded in alleged violations of


       *
           Pursuant to 5 TH C IR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
C IR . R. 47.5.4.
the Fourteenth Amendment substantive Due Process rights of decedent David

Scott, a pre-trial detainee who had been in the custody of Venegas. Plaintiffs

have alleged that Venagas’s delivery of Scott to an inmate processing center

rather than to a hospital or other medical facility, constituted deliberate

indifference to Scott’s serious medical needs.

      Adopting the     recommendations of the magistrate judge in             her

Memorandum, Recommendation           and    Order, the    district court denied

qualified immunity to Venegas based on the existence of a dispute of material

fact, described by the magistrate judge as “two significantly different versions

of key persons of the event” as to the facts leading up to Scott’s death, one

version being that of Venegas and the other being that of EMS paramedic

Kevin Traynor.      Concluding that the “qualified immunity analysis [for

Venegas] hangs in       the balance of these critical fact disputes,” the

recommendations of the magistrate judge adopted by the district court

convinces us that, indeed, one of the two widely divergent versions of the

critical facts preceding Scott’s death will ultimately determine entitlement of

Venegas to qualified immunity. This quintessential dispute of material fact

deprives us of appellate jurisdiction to review the district court’s interlocutory

denial of qualified immunity at this summary judgment stage of the




                                        2
proceedings.1

     Venagas’s appeal of the district court’s denial of qualified immunity is

DISMISSED for lack of jurisdiction.




     1
         See, e.g., Johnson v. Jones, 515 U.S. 304, 319-20 (1995).

                                               3